DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bak William (Reg. 37277) on 1/11/2021. Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
This listing of claims replaces all prior versions, and listings, of claims in the application: 
IN THE CLAIMS:
Claim 1 (Currently Amended): A control system 
a central unit provided with a main control unit; and 
a plurality of peripheral equipment, said peripheral equipment including


wherein the central unit is provided with one or more connectors, to which the peripheral units and the single peripheral components are connected by means of their connectors or plugs;
wherein the connectors of the central unit are coded and are configured to provide the single peripheral components  connected thereto to the central unit, each of the connectors of the central unit being configured to identify either of  the single peripheral component that is connected to the connector and to select either of the  the single peripheral component according to the specific kind of peripheral unit or the single peripheral component;
wherein the peripheral units and the single peripheral components  are provided with a storage module storing the information, and the connectors of the central unit are configured to provide the single peripheral components to the central unit;
wherein the central unit is configured to update the single peripheral components;
wherein the central unit comprises a master communication device, connected to the main control unit and further connected to a communication line and each peripheral unit and the single peripheral component is provided with a slave communication device connected to the communication line;
 the single peripheral component; and
wherein the communication line is a 1-wire® bus protocol.
Claim 2 (Currently Amended): The control system the single peripheral components.
Claims 3-4 (Cancelled).
Claim 5 (Currently Amended): The control system the single peripheral components.
Claims 6-8 (Cancelled).
Claim 9 (Currently Amended): The control system 
Claim 10 (Currently Amended): The control system the single peripheral components and its 1-wire® integrated circuit.
Claim 11 (Currently Amended): The control system  the single peripheral component.

system the single peripheral component further comprises a control module, which is also connected to the 1-wire® bus protocol.
Claim 13 (Currently Amended): The control system the single peripheral components, the further connectors being coded and being configured to provide the single peripheral components connected thereto to the central unit.
Claim 14 (Currently Amended): The control system 
Claim 15 (Currently Amended): The control system the single peripheral components include motors, pumps and valves of said peripheral units.
Claim 16 (Currently Amended): The control system the single peripheral component and further includes counters, manufacturing data, calibration data, performance data and/or and fault data of the peripheral unit or the single peripheral component.

Allowable Subject Matter
Claims 1-2, 5, 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claim 1 in the instant application is  that the connectors of the central unit are coded and are configured to provide information relating to the peripheral units and the single peripheral components connected thereto to the central unit, each of the connectors of the central unit being configured to identify the peripheral unit or the single peripheral component that is connected to the connector and to select the provided information relating to the connected peripheral unit or the single peripheral component according to the specific kind of peripheral unit or the single peripheral component, in combination with other steps/elements in the claims.  The prior art of record including the disclosures of Dearing et al (US 20150039788) and Liu (US 20090234403) neither anticipates nor renders obvious the above limitation. Because claims 2, 5, and 9-16 depend directly or indirectly on claim 1, these claims are considered allowable for at least the same reasons noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184